          Case 1:19-cv-10312-VSB Document 17 Filed 12/06/19 Page 1 of 1
                                                                                                  Swartz Campbell LLC
                                                                                                       One Liberty Place
                                                                                                    1650 Market St Fl 38
                                                                                                  Philadelphia PA 19103

                                                                                                      voice (215) 299-4319
                                                                                                  facsimile (215) 299-4301
                                                                                               ejohn@swartzcampbell.com
  Edmund K. John
                                                                                                 www.swartzcampbell.com
  Attorney at Law
                                           December 5, 2019

VIA ECF
The Honorable Vernon S. Broderick
US District Judge, Southern District of New York
Thurgood Marshall U.S. Courthouse                                        12/6/2019
40 Foley Square, Room 415
New York, NY 10007

              RE:       Alfred Del Rio, et al. v. McCabe Weisberg & Conway, LLC, et al.
                        Case No. 1:19-cv-10312


Dear Judge Broderick:

        We represent McCabe, Weisberg & Company, LLC in the above-referenced matter. We
respectfully write, with the consent of plaintiffs’ counsel Alexander Kadochnikov, Esq., to request an
extension of time from December 9, 2019 to January 8, 2020, to respond to the Complaint.

       The reason for this request is that we were recently retained to represent McCabe, Weisberg &
Conway, LLC in this matter, and we need additional time to investigate the allegations in this matter.
Additionally, the main attorney handling this matter is currently out of the country on vacation until
December 17, 2019. This is the first request for an extension of time to answer or otherwise respond to
the Complaint.

        For the above reasons, we respectfully request the Court extend McCabe, Weisberg & Conway,
LLC’s time to answer or otherwise respond to the Complaint to January 8, 2020. Thank you for your
consideration of this request.


                                                 Very truly yours,

                                                 SWARTZ CAMPBELL LLC

                                                 /s/ Edmund K. John
                                                 EDMUND K. JOHN
EKJ

cc:     Alexander Kadochnikov, Esquire
        Jordan Smith, Esquire, Esquire (all via email)
